Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix et al. (9,803,748).  Hendrix et al. discloses (claim 1) a hydraulic system for a working machine with a hydraulic pump 14 to output operation fluid, a hydraulic actuator 1 to be activated with the operation fluid, a first control valve V0 to which the operation fluid outputted by the hydraulic pump is supplied, the first control valve being configured to control the hydraulic actuator 1, a second control valve V1 to control the hydraulic actuator separately from the first control valve V0, a first fluid tube 8b connecting the hydraulic pump 14 and the first control valve V0, a second fluid tube 8a branching from the first fluid tube 8b and connecting to an input port P of the second control valve V1, a third fluid tube A-A (from V0) connecting the first control valve V0 and the hydraulic actuator 1, and a fourth fluid tube A-A (from V1) connecting to an output port of the second control valve A (from V1) and connecting to the third fluid tube A-A (from V0), (claim 2) wherein the second control valve V1 switches from a closing state to an opening state when an opening aperture of the first control valve is a (claim 3) the first control valve V0 is a switching valve having a neutral position (middle) to prevent operation fluid from flowing to the third fluid tube, and a supplying position (right) to allow the operation fluid to flow to the third fluid tube, and the second control valve switches from the closing state to the opening state when the first control valve switches from the neutral position to the supplying position (col. 4, line 64 - col. 5, line 13), and (claims 11, 12, and 13) the hydraulic pump is a variable displacement pump to vary a flow rate of the operation fluid (col. 2, lines 50-58).

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other hydraulic systems with multiple valves for a single actuator.

Allowable Subject Matter
Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claims 4 and 5) the second control valve gradually increases the opening aperture in the opening state, and (claims 6-10) a direction switching valve connecting to an intermediate portion of the fourth fluid tube and having: a connecting position allowing operation fluid passing through the output port of the second control valve to flow to the third fluid tube; and a switching position allowing the operation fluid passing through the output port to flow to another fluid tube. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
May 7, 2021